DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
Claims 1-43 have been cancelled.  Claims 44-54 are new.  Claims 44-54 are pending and examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejections of the last Office Action are maintained for reasons of record and modified below due the claim amendments.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 44-52 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,172,862 in view of Phillips et al. (US Patent Application 2007/0141066 A1, of record).. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treating cancer in a subject in need thereof by administering a compound of formula I, wherein the cancer is a glioma.  The referenced claims do not specifically teach the specific gliomas, gliobastoma multiforme or oligodendroglioma.
Phillips et al. teach methods of treating a glioma (abstract) by administering an anti-mitotic agent or anti-angiogenic agent (paragraph 0106).  Gliomas are classified under four grades, such as gliobastoma multiforme (grade IV) or oligodendroglioma (grade II) (paragraph 0005).  Oral, intravenous, and topical administration are taught.  Specifically, intracranial infusion is taught (paragraph 0326).  


Claims 44-52 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent 10,369,154 in view of Phillips et al. (US Patent Application 2007/0141066 A1, of record).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treating cancer in a subject in need thereof by administering a compound of formula I, wherein the cancer is a glioma.  The referenced claims do not specifically teach the specific gliomas, gliobastoma multiforme or oligodendroglioma.
Phillips et al. teach methods of treating a glioma (abstract) by administering an anti-mitotic agent or anti-angiogenic agent (paragraph 0106).  Gliomas are classified under four grades, such as gliobastoma multiforme (grade IV) or oligodendroglioma (grade II) (paragraph 0005).  Oral, intravenous, and topical administration are taught.  Specifically, intracranial infusion is taught (paragraph 0326).  
It would be obvious for one of ordinary skill in the art to treat gliobastoma multiforme or oligodendroglioma, as taught by Phillips et al., with a compound of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627